Citation Nr: 1423225	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a generalized arthritis of multiple joints.
 
4.  Entitlement to service connection for a cardiovascular condition, to include hypertension and a heart condition.

5.  Entitlement to service connection for blood clots.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1954 to November 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for hearing loss and tinnitus were denied in the July 2010 decision, while the remaining issues were addressed in the June 2011 decision.

The Veteran testified at an October 2012 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In January 2013, these issues were remanded by the Board for further development.  The RO complied with all of the Board's remand instructions with respect to the issues being denied in this determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure
compliance].

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the paperless processing system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cardiovascular condition, to include hypertension and a heart condition, and entitlement to service connection for generalized arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.  
2.  The Veteran is not shown by the most probative evidence of record to have tinnitus that is etiologically related to a disease, injury, or event in service.

3.  The Veteran is not shown by the most probative evidence of record to have a blood clot disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2013).

3.  A blood clot disability was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in March 2010 and February 2011 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  

With regard to claims for service connection, the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

With regard to the Veteran's claim for service connection for blood clots, the Board notes that there is no competent medical evidence linking this disability to military service, and no lay evidence of continuity of symptomatology suggesting an association to service.  At his hearing, the Veteran specifically indicated that his blood clots began over 40 years after service. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having disability and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, as discussed, the Veteran has proffered no lay statements indicating that he has had continuous symptoms of a blood clot disability since his active duty.  In fact, he specifically asserted that his blood clots began over 40 years after service.  Thus, as there is no medical evidence of record suggesting an association between his current symptoms and service, and no lay evidence as to the presence of symptomatology related to blood clots in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted with regard to this claim.

With regard to the Veteran's bilateral hearing loss and tinnitus claims, the Veteran was provided a VA audiological examination most recently in June 2013.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Veteran can establish service connection if there is a continuity of symptomatology since service for chronic diseases.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran contends that his currently diagnosed hearing loss and tinnitus are caused by in-service noise exposure.  He has alleged exposure to gunfire in basic training at the range; exposure to acoustic trauma from a Browning Automatic Rifle (BAR) fired close to his head when stationed in Pine Bluff, Arkansas; and exposure to daily noise from exhaust fans in a military kitchen.  With regard to the BAR incident, he has inconsistently reported that the noise caused one or both of his ears to bleed, and that he was treated with cotton balls and oil in his ears for a number of weeks.

Service treatment and personnel records only partially support the Veteran's allegations.  He would have been exposed to small arms fire in basic training, but his allegation of acoustic trauma from a BAR are not credible.  Treatment records show no treatment for any ear injury, such as bleeding, and no complaints of impaired hearing or tinnitus.  The Veteran in fact affirmatively denied hearing problems at separation.  Further, there are no contemporaneous records of his reported treatment; there are records of other treatment for other injuries documented in the file.  It strains credulity to think that only this specific treatment was not documented.  Finally, the Veteran has provided narratives of his noise exposure which vary in important aspects.  He cannot identify which ear bled, if any.  He indicates at some points that he had heavy exposure to gunfire as an ancillary duty; at other times, he indicates he just helped out a little with some officers on his off duty time.  The length of time he required treatment has also varied.  In sum, the Board finds that while the Veteran may have been present at the firing of a BAR, the injury as he describes it, particularly with regard to severity, did not occur.

Post service, in April 2010, two private audiologists, working in concert, noted the Veteran's reports of noise exposure from machine guns and rifles, to include the incident with the BAR, and opined that given his reported history, it was at least as likely as not that the current disabilities were related to in-service noise.  The private examiners did not indicate any significant noise exposure from the Veteran's history of "farming and management" after separation from service.  The private opinion is therefore not adequate, as it is based on an inaccurate or insufficient factual basis.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In June 2010, a VA audiologist, in contrast, opined that it was less likely than not that hearing loss and tinnitus were related to service.  She also noted the reports of the BAR noise exposure, but additionally reviewed service treatment records which showed no adequate testing of puretone thresholds at entry or separation.  Further, the VA examiner considered a higher level of post-service noise exposure from operation of construction and farming equipment after service. 

The VA audiologist considered a more full and accurate noise exposure history in formulating her negative opinion.  She more fully developed the Veteran's post-service noise exposure, and reviewed service treatment records when assessing the Veteran's reports of in-service noise exposure.  However, she, like the private audiologists, overstated the BAR incident, and hence considered an inaccurate factual history.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Moreover, the VA examiner appears to have considered only whether the in-service noise exposure caused current disability, as opposed to contributing to or aggravating.  As such, this opinion is inadequate as well.

As such, another VA opinion was obtained in June 2013.  At this examination, the Veteran reported that he had direct noise exposure to an industrial cooking fan during service.  He also reported that there was germ warfare unit there that would practice target shooting.  The Veteran reported his hearing loss onset during this specific incident.  He reported starting a drive-in restaurant business, which he owned until his retirement in 2003.  The Veteran also reported participation in buying and selling cattle.  The Veteran denied a history of occupational noise exposure and stated that he "was never a farmer."  However, the examiner noted that the Veteran reported occupational noise exposure to construction tools (while building his restaurant) and to farm equipment, as he reportedly did some occasional farming throughout his life.  The Veteran also previously denied the use of hearing protection during reported occupational noise exposure.  

Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran's hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that there are no official military notes in the claims file that are indicative of complaints, treatment, or diagnosis of hearing loss while on active duty.  The Veteran did not complain of hearing loss in service when offered the opportunity to do so.  Although occupational noise exposure was denied at this appointment, the Veteran noted a positive history of occupational noise exposure (construction and farming equipment) at his previous compensation and pension examination in 2010.  The Veteran denied the use of hearing protection.  The examiner noted that this cannot be ruled out as the predominant factor in this Veteran's report of hearing loss.  Therefore, it is less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service. 

The examiner also determined that the Veteran's tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  Upon review of the claims file, including entrance and exit examinations, the examiner found that no official military documentation indicates complaints, treatment, or diagnosis of tinnitus while on active duty.  The Veteran did not report tinnitus in service when offered the opportunity to do so.  Although denied at this examination, the Veteran reported a positive history of occupational noise exposure (construction and farm equipment) at his previous compensation and pension evaluation in 2010.  Utilization of hearing protection was also denied.  Therefore, it is less likely than not that this Veteran's tinnitus was caused by or is a result of military noise exposure.

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection for hearing loss or tinnitus on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  For the reasons discussed above, the Board has found the April 2010 and June 2010 opinions to be inadequate.  In contrast, the Board finds the June 2013 VA opinion to be adequate with regard to evaluating these claims, as the examiner reviewed the claims file, conducted the appropriate diagnostic tests, considered the Veteran's assertions, and discussed the Veteran's in-service and post-service history.  The Board notes that the June 2013 VA examiner did not specifically discuss the Veteran's reports of acoustic trauma from the BAR incident discussed above.  However, as the Board has found these allegations not credible, this has no effect on the adequacy of this opinion.

Therefore, as the service treatment records contain no evidence of hearing loss or tinnitus, and the only adequate medical opinion of record on the matter specifically reflects that the Veteran's hearing loss and tinnitus are not at least as likely as not related to his military service, the Veteran's claims for service connection for tinnitus and hearing loss must fail on a direct basis.  See Shedden, supra. 

In denying these claims, the Board acknowledges the Veteran's contentions that he has hearing loss and tinnitus as a result of his active duty service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With regard specifically to the Veteran's hearing loss claim, the Veteran is competent to maintain that he has experienced impaired hearing continuously since service, as this complaint is certainly capable of lay observation.  However, the Board finds that the cause of his currently diagnosed hearing loss is not capable of lay observation.  Specifically, the Board finds that, as a lay person, he is not competent to opine as to why his currently diagnosed hearing loss would be due to his in-service noise exposure, as opposed to due to post-service occupational noise exposure, as provided by the June 2013 VA examiner.  This is because he does not have training in audiological diseases.  As such, while the Veteran's opinion is provided some weight as to duration of his symptoms, his opinion is afforded little weight in the analysis of whether a nexus between his current hearing loss disability and his service exists.  

To the extent that the Veteran's statements may be taken as an argument in favor of continuity of symptomatology pertaining to hearing loss since service, while the Board finds that he is competent to report such symptoms, his reports of having those symptoms since service are not credible.  Specifically, the Veteran reported on an August 1956 Report of Medical History that he did not have any ear trouble, and he scored a 15 out of 15 bilaterally on a whispered voice test on his August 1956 Report of Examination.  Moreover, in a February 1960 Report of Medical Examination upon discharge from the Reserve, the Veteran scored a 20 out of 15 bilaterally on the whispered voice test and had a normal spoken voice test bilaterally.  The fact that the Veteran explicitly denied ear trouble in 1956, as well as the fact that the medical evidence showed normal hearing upon separation from active duty and 4 years after separation from active duty, weighs against any current statements purporting to establish continuity of symptoms pertaining to hearing loss since service.

By contrast, the June 2013 VA medical professional reviewed the Veteran's medical and military histories, considered the Veteran's assertions, examined the Veteran, and offered an opinion with a supporting explanation as to why, in her medical judgment, the Veteran's hearing loss is not related to service.  As such, the Board places the most significant weight on the June 2013 VA medical opinion, which find against service connection for hearing loss.  

With regard specifically to the Veteran's tinnitus claim, the Veteran is competent to maintain that he currently experiences ringing in his ears and that he has continuously experienced ringing in his ears since service, as these complaints are certainly capable of lay observation.  However, while the Board finds that he is competent to report such symptoms, and, in essence to diagnose himself with tinnitus and provide a lay nexus opinion linking his tinnitus to service, his reports of having those symptoms since service are not credible.  As noted above, the Veteran specifically denied ear trouble on an August 1956 Report of Medical History.  The fact that the Veteran explicitly denied ear trouble in 1956, as well as the fact that the August 1956 Report of Medical Examination showed no indication of tinnitus or ear problems, weighs against any current statements purporting to establish continuity of symptoms pertaining to tinnitus since service or any current statement purporting to serve as a lay nexus between his current tinnitus and service.

By contrast, the June 2013 VA medical professional reviewed the Veteran's medical and military histories, considered the Veteran's assertions, examined the Veteran, and offered an opinion with a supporting explanation as to why, in her medical judgment, the Veteran's tinnitus is not related to service.  As such, the Board places more weight on the June 2013 VA medical opinion, which finds against service connection for tinnitus, than the Veteran's lay assertions regarding continuity of symptomatology, which have been determined to be not credible.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to service connection for blood clots

The Veteran contends that he has blood clots as a result of his active duty service.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of blood clots.

Post service, the medical evidence of record reveals that the Veteran was not treated for blood clots or deep vein thrombosis until 1999.  Moreover, the Veteran reported at his October 2012 hearing that he did not have blood clots until approximately 2000. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  There is no medical evidence of record of blood clots in service, and no medical evidence linking a current diagnosis of blood clots to service.  Moreover, the Veteran himself asserted at the October 2012 hearing that he did not develop blood clots until 43 years after service.   

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, with no contemporaneous evidence of an in-service injury or disability, no evidence of complaints or treatment for blood clots for over 40 years after discharge from service, and no medical evidence linking the Veteran's current blood clot disability to service, the Veteran's claim must fail.  See Shedden, supra.

In denying this claim, the Board acknowledges the Veteran's contentions that he has blood clots as a result of his active duty service.  However, while the Veteran has indicated that he believes he developed blood clots as a result of his active service, he has not indicated that he has had a continuity of symptomatology related to blood clots since his active duty service suggesting an association to service.

With regard to whether the Veteran can link his current diagnosis of blood clots to his active duty, the Board finds that, as a lay person, the Veteran is not competent to opine on such matters.  This is because he does not have training in cardiovascular diseases.  As such, while the Veteran's opinion is provided weight as to duration of his symptoms, his opinion is afforded no weight in the analysis of whether his blood clots were caused by his active duty.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for blood clots, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.
 
Entitlement to service connection for blood clots is denied.

REMAND

Additional development is needed prior to the adjudication of these claims. 

With respect to the Veteran's claim for entitlement to service connection for generalized arthritis of multiple joints, the representative asserted in the Brief in Support of Appeal that the Veteran could have been exposed to Brucella while serving on active duty at Pine Bluff Arsenal.  The representative asserted arthritis is a side effect of Brucella contamination.  In support of this assertion, he attached online literature indicating that Brucella was the first weaponized germ developed by the United States in its biological weapons program at Pine Bluff Arsenal in 1954.

As the Veteran's service records reflect that he served at Pine Bluff Arsenal in the 1950s, the Board finds that further development is needed with respect to this claim.  Specifically, a request should be made to obtain any and all available personnel records.  Then, the RO should attempt to verify by any means available whether the Veteran was exposed to Brucella through research conducted at Pine Bluff Arsenal.  If, and only if, it is determined that the Veteran was likely exposed to Brucella while on active duty at Pine Bluff Arsenal, a medical opinion should be obtained as to whether it is at least as likely as not that the Veteran has generalized arthritis of multiple joints as a result of in-service exposure to Brucella.    

With regard to the Veteran's claim for entitlement to service connection for a cardiovascular condition, to include hypertension and a heart condition, the Veteran asserted at the October 2012 hearing that he has had hypertension his whole life.  He reported that he initially was refused entrance into the Army due to his hypertension. 

The Veteran reported on his September 1954 pre-induction Report of Medical History that he had a history of palpitation or pounding heart and high blood pressure.  He asserted that he was rejected for the military in 1952 due to high blood pressure.  His blood pressure was noted as 150/76 on his September 1954 pre-induction Report of Medical Examination.  A January 1956 service treatment record noted a blood pressure of 150/100.  On his August 1956 Report of Medical History, it was noted that the Veteran's blood pressure "reveals slight elevation now."  His August 1956 Report of Medical Examination recorded a blood pressure of 140/86.

The Veteran service treatment records contain no evidence suggesting a heart or cardiovascular condition other than hypertension.

Post service, there is no medical evidence of a cardiovascular condition, to include hypertension and a heart condition until a July 1989 VA examination report, at which the Veteran was noted as having high blood pressure, for which he took pills and had no known complications.  In a December 1998 treatment record from the Urology Center of Southern Oklahoma, the Veteran was noted as having controlled hypertension.  At the October 2012 hearing, the Veteran asserted that he was currently having the best blood pressure that he had ever had in his life.  In a March 2013 treatment record from Lakeside Family Medicine, the Veteran was noted as having coronary atherosclerosis of native coronary artery and unspecified cardiac dysrhythmia.
  
As the Veteran has consistently reported, both at his hearing and in the September 1954 pre-induction Report of Medical History, that he had hypertension prior to service, and the claims file contains no medical opinions as to whether the Veteran had a pre-existing hypertension condition, or any other cardiovascular condition, that was caused or aggravated by his service, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all available personnel records that have not yet been associated with the claims file.

2. Verify by any means available whether the Veteran was exposed to Brucella while on active duty at Pine Bluff Arsenal.

3. If, and only if, it is determined that the Veteran was likely exposed to Brucella while on active duty at Pine Bluff Arsenal, a VA opinion should be obtained regarding the nature and etiology of the Veteran's generalized arthritis of multiple joints.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.

Based on a review of the complete claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran has generalized arthritis of multiple joints that was caused or aggravated by in-service exposure to Brucella.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinions provided.
4. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed cardiovascular condition, to include hypertension and a heart condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

Based on the review of the file and the examination of the Veteran, the examiner is asked the following questions:

a. Does the evidence of record clearly and unmistakably show that the Veteran had a cardiovascular condition, to include hypertension or a heart condition of any kind, that existed prior to his entry into active duty?  Attention is invited to the September 1954 pre-induction physical noting a blood pressure of 150/76; and service treatment records dated in January 1956 noting a blood pressure of 150/100 and in August 1956 of 140/86.

b. If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

Note: Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.  Clear and unmistakable means obvious and manifest.

c. Alternatively, if the answer to question (a.) is "no," is it at least as likely as not (a 50 percent or greater probability) that a cardiovascular condition, to include hypertension and a heart condition, is etiologically related to service or had its onset during the Veteran's period of active military service?

Note: The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5. Thereafter, the RO should readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


